Name: 2008/407/EC: Commission Decision of 2 June 2008 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2008) 2297) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  deterioration of the environment;  cooperation policy;  agricultural policy;  health;  animal product
 Date Published: 2008-06-03

 3.6.2008 EN Official Journal of the European Union L 143/49 COMMISSION DECISION of 2 June 2008 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2008) 2297) (Text with EEA relevance) (2008/407/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) and Article 29(2) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Pursuant to Directive 96/23/EC, the inclusion and retention on the lists of third countries from which Member States are authorised to import animals and primary products of animal origin covered by that Directive, are subject to the submission by the third countries concerned of a plan setting out the guarantees which they offer as regards the monitoring of the groups of residues and substances referred to in that Directive. (2) Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (2) lists those third countries which have submitted a residue monitoring plan, setting out the guarantees offered by them in compliance with the requirements of that Directive. (3) New Caledonia and Tanzania have submitted residue monitoring plans to the Commission for animals and products of animal origin not currently listed in the Annex to Decision 2004/432/EC. The evaluation of those plans and the additional information obtained by the Commission provide sufficient guarantees on the residue monitoring in those third countries for the animals and products concerned. The relevant animals and products of animal origin should therefore be included in the list for those third countries in the Annex to that Decision. (4) Costa Rica, which is currently not listed in the Annex to Decision 2004/432/EC, has submitted a residue monitoring plan to the Commission concerning aquaculture products. The evaluation of that plan and the additional information obtained by the Commission provide sufficient guarantees on the residue monitoring for aquaculture products in that third country. Aquaculture products should therefore be included in the list for Costa Rica in the Annex to that Decision. (5) South Africa was deleted with regards to several animals and products of animal origin from the Annex of Decision 2004/432/EC, as amended by Commission Decision 2008/105/EC (3). However, after providing substantial guarantees, South Africa maintained its entries concerning wild and farmed game, including ostriches. Whereas that third country has demonstrated that the residue monitoring plan 2007/08 is being implemented for ostriches, it has again failed to provide evidence of the implementation of the plan for wild and farmed game, other than ostriches. The entries for the relevant animals and products of animal origin should therefore be deleted from the list for South Africa in the Annex to that Decision. (6) A Food and Veterinary Office inspection to the Republic of Moldova has revealed serious deficiencies concerning the implementation of the residue monitoring plan for honey. The relevant entry for the Republic of Moldova should therefore be deleted from the list in the annex to that Decision. The authorities of that third country have been informed accordingly. (7) A transitional period should be laid down to cover consignments of animals and products of animal origin originating in South Africa and the Republic of Moldova which were dispatched from those third countries for the Community before the date of application of this Decision, to cover the time needed for their arrival in the Community and avoid any disruption to trade. (8) Decision 2004/432/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/432/EC is replaced by the text in the Annex to this Decision. Article 2 The amendments to the list in the Annex to Decision 2004/432/EC by the present Decision shall not apply to consignments of animals and products of animal origin from South Africa and the Republic of Moldova where the importer of such animals and products can demonstrate that they had been dispatched respectively from South Africa and the Republic of Moldova and were en route to the Community before the date of application of the present Decision. Article 3 This Decision shall apply from 1 June 2008. Article 4 This Decision is addressed to the Member States. Done at Brussels, 2 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 154, 30.4.2004, p. 44, as corrected by OJ L 189, 27.5.2004, p. 33. Decision as last amended by Decision 2008/222/EC (OJ L 70, 14.3.2008, p. 17). (3) OJ L 38, 13.2.2008, p. 9. ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Swine Equine Poultry Aquaculture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra (1) X X X AE United Arab Emirates X AL Albania X X X AN Netherlands Antilles X (2) AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X BD Bangladesh X BR Brazil X X X X X BW Botswana X X BY Belarus X (3) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X (4) X X X X X X CN China X X X X CO Colombia X CR Costa Rica X CU Cuba X X EC Ecuador X ET Ethiopia X FK Falklands Islands X X FO Faeroe Islands X GL Greenland X X X GM Gambia X GT Guatemala X X HK Hong Kong X (5) X (5) HN Honduras X HR Croatia X X X X (6) X X X X X X X X ID Indonesia X IL Israel X X X X X IN India X X X X IS Iceland X X X X X X X (2) IR Iran, Islamic Republic of X JM Jamaica X X JP Japan X KG Kyrgyzstan X KR Korea, Republic of X LK Sri Lanka X MA Morocco X ME Montenegro (5) X X X X (3) X MG Madagascar X MK The former Yugoslav Republic of Macedonia (6) X X X (3) X MU Mauritius X (2) X MX Mexico X X X X MY Malaysia X (7) X MZ Mozambique X NA Namibia X X X X NC New Caledonia X X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X X PH Philippines X PN Pitcairn X PY Paraguay X RS Serbia (8) X X X X (3) X X X X X X RU The Russian Federation X X X X (3) X X X X (9) X SA Saudi Arabia X SC Seychelles X SG Singapore X (2) X (2) X (2) X (2) X (2) X (2) SM San Marino (10) X X X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X TW Taiwan X X TZ Tanzania, United Republic of X X UA Ukraine X X X UG Uganda X US United States X X X X X X X X X X X X UY Uruguay X X X X X X X X X VE Venezuela X VN Vietnam X YT Mayotte X ZA South Africa X (11) X (11) ZM Zambia X ZW Zimbabwe X X (1) Initial residue monitoring plan approved by veterinary sub-group EC-Andorra (in accordance with Decision No 2/1999 of EC-Andorra Joint Committee of 22 December 1999 (OJ L 31, 5.2.2000, p. 84)). (2) Third countries using only raw material from other approved third countries for food production. (3) Export of live equidae for slaughter (food producing animals only). (4) Only ovine animals. (5) Provisional situation pending further information on residues. (6) The former Yugoslav Republic of Macedonia; provisional code which does not prejudge in any way the definitive nomenclature for this country, which is currently under discussion at the United Nations. (7) Peninsular (western) Malaysia only. (8) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999. (9) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (10) Monitoring plan approved in accordance with Decision No 1/94 of the EC-San Marino Cooperation Committee of 28 June 1994 (OJ L 238, 13.9.1994, p. 25). (11) Only ostriches.